Citation Nr: 0525969	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including post-traumatic stress disorder.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He had service in Vietnam from July 1967 to 
July 1968.  His military occupational specialties during that 
time were 71A10 and 76U20 with principal duties being Shop 
Clerk, Sup Clerk, Sig Sup Pts Sp, and Supply Clk.  He was 
with the 339th Trans Co, the 59th Sig Co, the 147th LEM Co, 
and the 218th CC&S Co.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The veteran was notified in April 2005 that a hearing would 
be conducted in May 2005.  In April 2005, his representative 
indicated that the veteran would not be able to attend the 
hearing.  Accordingly, the case will be processed as though 
the request for the hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (2004).  

The issue of service connection for hepatitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Adjustment disorder with depression was not manifest in 
service and is unrelated to service.

2.  The veteran does not have post-traumatic stress disorder.  

3.  The veteran did not engage in combat with the enemy.




CONCLUSION OF LAW

A psychiatric disorder including post-traumatic stress 
disorder was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002) ; 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a June 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The VCAA notice 
preceded the adjudication.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records and department of 
corrections medical records have been obtained.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Factual background

Service medical records do not report any psychiatric 
treatment or diagnoses.  On service separation examination in 
November 1968, the veteran reported that his health was good.  
He denied having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort.  Clinical evaluation 
of his psychiatric system was normal.  

In November 1970, he sought voluntary admission to a private 
facility for drug detoxification.  He reported that his habit 
had been going on for 6 months regularly and that he had been 
using heroin on and off for the past 4 years.  He stated that 
he felt nervous.  The discharge diagnosis was drug 
dependence, heroin.

In July 1989, the veteran reported that the dorm was 
affecting him by reason of stress and depression.  He felt 
hostile and needed to get into his cell.  It was making him 
depressed.  He was referred to a psychiatrist.  

The veteran was treated for psychiatric symptoms in August 
1989.  He reported that his mother had died in 1984 and that 
he had been depressed since her death.  He complained of 
frequent awakening, nightmares, seeing his mother, and 
crying.  Elavil was prescribed.  

Polysubstance dependence was diagnosed in April 1991 when the 
veteran had complained of recurrent dreams about his mother, 
nervousness, inability to hold a job, and abuse of heroin, 
cocaine, and marihuana.  Polysubstance abuse was diagnosed 
again in August 1991.  The veteran had claimed that his 
problems stemmed from the Vietnam war.  He was offered to 
attend the Vietnam veterans war group and was reluctant to 
accept the offer but started attending group later in August 
1991.

In June 1994, it was noted that the veteran would parole in 
July 1994 and that he requested to see a psychiatrist.  In 
July 1994, he complained of insomnia.  He was alert and 
oriented times 3 and denied delusions, hallucinations, 
suicidal ideation, and homicidal ideation.  His insight and 
judgment were good.  The assessment was anxiety.  

In October 2001, the veteran self-referred himself for 
treatment.  He reported being stressed out by facing 4 more 
years in prison and being locked up in a little cell all the 
time.  He wanted input on how to cope with depression.  
Clinically he was somewhat agitated and the assessment was 
adjustment disorder with mixed emotions -- anxiety and 
depression -- due to the long term he faced again.  

In an April 2002 statement, the veteran reported that every 
time he thinks about Vietnam, he has stress.  He stated that 
upon leaving Vietnam, he had nightmares of his dead comrades.  
He indicated that there had been nights when he woke up in a 
cold sweat.  He reported that he has dreams of riding in 
convoys, being shot at, and being on guard duty in the middle 
of the night.  He indicated that at times he feared that he 
might hurt some Vietnamese persons because he knows there are 
North Vietnamese people around him.  He reported stressing to 
the point where he wished he had to kill more of them.  He 
indicated that he has had stress every day of his life since 
leaving Vietnam.  

Analysis

The veteran has appealed the denial of service connection for 
psychiatric disease.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The evidence does not show that the veteran engaged in combat 
with the enemy.  The veteran indicated in April 2002 that he 
was in combat.  However, his service records contain no 
indicia of combat and report principal duties as clerk.  We 
find that his assertion of combat is not credible.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply.

The veteran denied having or having had pertinent 
symptomatology in service and his psychiatric system was 
clinically normal on service separation examination in 
November 1968.  Treatment for depression is first shown in 
July 1989, with the veteran reporting in August 1989 that he 
had been depressed since his mother's death in 1984.  

In essence, there is an assertion of continuity of 
symptomatology, stress since Vietnam.  We note that 
38 C.F.R. § 3.303(b) requires continuity of symptomatology, 
not continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran reported that his health was good and denied 
pertinent symptomatology on service separation examination in 
November 1968 and his clinical evaluation was normal at that 
time.  There is a long period after service during which 
depression is not documented.  The first treatment shown was 
in July 1984 when he reported a dorm was affecting him, and 
his report in August 1989 was of depression since his 
mother's death in 1984.  We find this evidence more probative 
than the veteran's recent statements of psychiatric symptoms 
in service and continuing since service.  His assertions are 
unsupported, contradicted by statements in service, and not 
credible.  The history provided at the time of the service 
examination in November 1968 tends to establish that there 
were no symptoms in service and the clinical evaluation at 
that time tends to establish that he was normal 
psychiatrically after being in Vietnam.

There is no probative evidence showing that the veteran's 
currently diagnosed adjustment disorder with mixed emotions 
was manifested in service or is related to service.  The 
service separation examination was normal, which tends to 
indicate that it was not present at the time.  Moreover, the 
October 2001 health care provider attributed the veteran's 
adjustment disorder or its symptoms to the long term the 
veteran faced.  No health care provider has indicated that it 
was manifest in service or is related to service.

The Board notes that post-traumatic stress disorder has been 
claimed.  However, it has not been diagnosed.  The 
regulation, 38 C.F.R. § 3.304(f), requires a diagnosis.  
Moreover, the Court has held that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Drug dependence, polysubstance abuse, drug abuse, and 
alcoholism were reported in the past but are not currently 
shown.  Therefore, the current disability requirement per 
Degmetich is not shown.  Additionally, the provisions of 
38 U.S.C.A. § 1110 indicate that no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, service connection for psychiatric disease 
including post-traumatic stress disorder is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a psychiatric disorder 
including post-traumatic stress disorder is denied.


REMAND

Hepatitis

A March 1968 service medical record notes that the veteran 
had vomiting and cramps and possible yellow sclera and that 
urine had been positive for bile.  The impression was early 
viral hepatitis.  Shortly thereafter, the veteran was 
admitted with a history of vomiting, pain, intermittent 
abdominal cramps, diarrhea, and fatigue.  Examination 
revealed minimal pinch tenderness over the liver.  The 
possibility of hepatitis had prompted his admission.  The 
narrative summary states that it later became apparent that 
he did not have hepatitis and he was treated for 
gastroenteritis.

His November 1968 service separation examination report 
indicates that he was hospitalized from October to November 
1968 for infectious hepatitis, Dewitt Army Hospital, Ft. 
Belvoir.  Those hospital records are not contained in the 
claims folder and attempts to obtain October to December 1968 
hospital records in June 2002 were unsuccessful.

On private evaluation in November 1970, the veteran 
complained of a crampy stomach.  In July 1971, he reported 2 
episodes of hepatitis and having somewhat dark urine for the 
past day or two.  Clinically he had mild to moderate 
midepigastric tenderness with considerable voluntary 
guarding.  The impression was rule out septicemia and rule 
out hepatitis.  

In September 1971, the veteran reported that he had had 2 
attacks of hepatitis in service.  He had mild to moderate 
mid-epigastric tenderness with minimal voluntary guarding.  
There was no organomegaly palpable.  

In May 1995, SGPT, GGTP, and alkaline phosphatase were 
elevated.  In August 1995, a profile revealed a positive 
hepatitis C antibody, negative hepatitis B surface AG and AB, 
negative hepatitis Be antibody and antigen, and negative 
hepatitis A antibody (IgM).  A liver biopsy in November 1995 
revealed chronic hepatitis C.  

The veteran claims service connection for hepatitis.  A VA 
medical opinion is necessary because the record contains 
competent evidence of current hepatitis disability, 
indications that the disability may be associated with 
service, and insufficient evidence to make a decision on the 
claim.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA medical opinion should be obtained.  
The examiner should review the veteran's 
claims folder and render an opinion with 
reasons as to what current liver 
diseases the veteran has and whether it 
is about at least as likely as not (a 50 
percent or more probability) that they 
are related to in-service 
manifestations.  The claims folder must 
be made available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


